Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 2, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a polishing apparatus, comprising: a holder configured to hold a polishing pad for polishing a surface of a substrate; a plurality of pressing members configured to press a back surface side of the polishing pad being held by the holder; and a driving unit configured to selectively move pressing members in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder.
The most relevant prior art reference due to Kamimura et al. (Pub. No.: US 2017/0239784 A1) substantially discloses polishing apparatus, comprising:				a holder configured to hold a polishing pad for polishing a surface of a substrate (Par. 0048-0050; Fig. 2 – holder 34 (polishing head); polishing pad 42; substrate W);			a pressing member configured to press a back surface side of the polishing pad being held by the holder (Par. 0048-0050; Fig. 2 –  pressing member 44); and						a driving unit configured to move pressing member in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder (Par. 0056; Fig. 2).
Additionally, Seki et al. (Pub. No.: US 2012/0244787 A1) teaches most of the features already taught by Kamimura et al. (Pub. No.: US 2017/0239784 A1), such as a substrate W, polishing pad 38, pressing member 51 etc. (Figs. 17A-17C). But like Kamimura et al., Seki et al. also does not teach a plurality of pressing members which can be selectively pressed by a driving unit to press the back side of the polishing pad. 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-10: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 11: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a polishing apparatus, comprising: a measuring device configured to measure a film thickness of a film on a substrate; an arithmetic unit configured to identify a position and a height of a protrusion on the surface of the substrate based on the measurement of the film thickness and then select a recipe for polishing the surface of the substrate according to the position and height of the protrusion; a holder configured to hold a polishing pad for polishing a surface of a substrate; a plurality of pressing members configured to press a back surface side of the polishing pad being held by the holder; and a driving unit configured to selectively move pressing members in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder.
The most relevant prior art reference due to Kamimura et al. (Pub. No.: US 2017/0239784 A1) substantially discloses polishing apparatus, comprising:				a holder configured to hold a polishing pad for polishing a surface of a substrate (Par. 0048-0050; Fig. 2 – holder 34 (polishing head); polishing pad 42; substrate W);			a pressing member configured to press a back surface side of the polishing pad being held by the holder (Par. 0048-0050; Fig. 2 –  pressing member 44); and						a driving unit configured to move pressing member in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder (Par. 0056; Fig. 2).
Additionally, Seki et al. (Pub. No.: US 2012/0244787 A1) teaches most of the features already taught by Kamimura et al. (Pub. No.: US 2017/0239784 A1), such as a substrate W, polishing pad 38, pressing member 51 etc. (Figs. 17A-17C). But like Kamimura et al., Seki et al. also does not teach a plurality of pressing members which can be selectively pressed by a driving unit to press the back side of the polishing pad. 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 12-18: these claims are allowed because of their dependency status from claim 11.

Regarding Claim 19: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by substrate manufacturing method, comprising: bringing a polishing pad into contact with a surface of a substrate, wherein the polishing pad being held by a polishing apparatus, comprising: a holder configured to hold a polishing pad for polishing a surface of a substrate; a plurality of pressing members configured to press a back surface side of the polishing pad being held by the holder; and a driving unit configured to selectively move pressing members in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder.
The most relevant prior art reference due to Kamimura et al. (Pub. No.: US 2017/0239784 A1) substantially discloses a substrate manufacturing method, comprising: 		bringing a polishing pad into contact with a surface of a substrate, wherein the polishing pad being held by a polishing apparatus (Par. 0048-0050; Fig. 2), comprising:			a holder configured to hold a polishing pad for polishing a surface of a substrate (Par. 0048-0050; Fig. 2 – holder 34 (polishing head); polishing pad 42; substrate W);			a pressing member configured to press a back surface side of the polishing pad being held by the holder (Par. 0048-0050; Fig. 2 –  pressing member 44); and						a driving unit configured to move pressing member in a direction towards the surface of the substrate to press the back surface side of the polishing pad being held by the holder (Par. 0056; Fig. 2).
Additionally, Seki et al. (Pub. No.: US 2012/0244787 A1) teaches most of the features already taught by Kamimura et al. (Pub. No.: US 2017/0239784 A1), such as a substrate W, polishing pad 38, pressing member 51 etc. (Figs. 17A-17C). But like Kamimura et al., Seki et al. also does not teach a plurality of pressing members which can be selectively pressed by a driving unit to press the back side of the polishing pad. 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 19 is deemed patentable over the prior arts.

Regarding Claim 20: these claims are allowed because of their dependency status from claim 19.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812